United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 06-1987
                                  ___________

Joseph Albert Taylor,                    *
                                         *
              Appellant,                 *
                                         *
       v.                                *
                                         *
Raymond Edelman, Caseworker, in his *
official and individual capacity;        *
Cifarelli, Corporal, in his official and *
individual capacity; John Does,          *
Unidentified Officers, in their official *
and individual capacities; Unknown       *   Appeal from the United States
Sulley, Sergeant, in his official and    *   District Court for the
individual capacity; Randy Crosby,       *   District of Nebraska.
Case Manager, in his official and        *
individual capacity; Robert Madsen,      *   [UNPUBLISHED]
Unit Manager, in his official and        *
individual capacity; Jane Doe,           *
Unidentified Nurse, in her official      *
and individual capacity; Frank X.        *
Hopkins, N.S.P. Warden, in his           *
official and individual capacity;        *
John Doe, Unidentified Deputy            *
Director, in his official and individual *
capacity; Harold W. Clarke, N.D.C.S. *
Director, in his official and individual *
capacity,                                *
                                         *
              Appellees.                 *
                                     ___________

                              Submitted: October 2, 2007
                                 Filed: October 5, 2007
                                  ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       In this 42 U.S.C. § 1983 action, Nebraska inmate Joseph Taylor appeals the
adverse judgment entered by the district court1 after a three-day bench trial. Taylor
had claimed that Nebraska prison officials used excessive force to remove him from
his cell and transport him to a holding area while a night light in his cell was being
replaced; that prison officials thereafter obstructed his access to medical treatment;
and that supervisory prison officials sanctioned the excessive use of force by failing
to investigate his grievances and take action against the offending parties. Having
reviewed the district court’s factual findings for clear error and its conclusions of law
de novo, see Fed. R. Civ. P. 52(a); Estate of Davis v. Delo, 115 F.3d 1388, 1393-94
(8th Cir. 1997), we affirm.

       In particular, the evidence supports the district court’s findings that defendants
used an appropriate amount of force in a good faith effort to maintain or restore
discipline when Taylor refused to submit to handcuffing halfway through the process,
and when he directed threatening remarks at one prison official and made some
physical movement toward him after submitting to restraints; that Taylor failed to
request medical treatment after the use-of-force incident; and that the supervisory
defendants’ responses to Taylor’s untimely grievances did not show they sanctioned
or were any way involved in an excessive use of force. See generally Hudson v.

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
                                           -2-
McMillian, 503 U.S. 1, 6-7 (1992) (prisoner required to demonstrate officers used
force maliciously and sadistically rather than in good-faith effort to maintain or restore
discipline); Estelle v. Gamble, 429 U.S. 97, 104-06 (1976) (deliberate indifference to
serious medical need); Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001)
(supervisor liable only if he directly participates in constitutional violation or had
notice that training procedures and supervision were inadequate and likely to result
in constitutional violation); Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993) (per
curiam) (prison grievance procedure does not give rise to protected liberty interest;
failure to process grievances, without more, is not actionable under § 1983).

       We also conclude that Taylor has not established that the district court abused
its discretion with regard to any evidentiary matters, see McPheeters v. Black &
Veatch Corp., 427 F.3d 1095, 1101-02 (8th Cir. 2005) (standard of review), and that
his remaining arguments on appeal either are not properly before us, see Fed. R. App.
P. 3(c)(1)(B), are improperly raised for the first time on appeal, or are without merit.

      The judgment is affirmed, and Taylor’s motion for library access is denied.
                      ______________________________




                                           -3-